Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 01, 2015

The Court of Appeals hereby passes the following order:

A15A1416. JEFFERY L. BOYD v. CYNTHIA PRATHER.

      This case was docketed by this court on March 19, 2015, and appellant’s brief
and enumerations of error were due April 8, 2015. As of the date of this order,
appellant still has not filed a brief and enumeration of errors and has not requested an
extension of time in which to do so. Accordingly, this appeal is hereby DISMISSED
as abandoned pursuant to Court of Appeals Rules 13 and 23.



                                        Court of Appeals of the State of Georgia
                                                                             05/01/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.